679 N.W.2d 257 (2004)
2004 ND 87
In the Matter of the RECIPROCAL DISCIPLINE OF C. Charles CHINQUIST, a member of the Bar of the State of North Dakota.
No. 20040100.
Supreme Court of North Dakota.
April 26, 2004.

SUSPENSION ORDERED
PER CURIAM.
[¶ 1] On January 15, 2004, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4 that it was recommending the reciprocal discipline of C. Charles Chinquist, a member of the bar of the State of North Dakota.
[¶ 2] The Record reflects that an Order suspending Chinquist for failure to file or timely file state and federal individual income tax returns for the years 1991 through 2001 was filed by the Minnesota Supreme Court on December 2, 2003, and a certified copy of the Order was received by Disciplinary Counsel for North Dakota on December 11, 2003.
[¶ 3] The Record further reflects that on January 14, 2004, Disciplinary Counsel served Notice pursuant to N.D.R. Lawyer Discipl 4.4(B) on Chinquist, by certified mail, return receipt requested to two separate addresses; two return receipts were filed which indicate Chinquist received Notice.
[¶ 4] Under N.D.R. Lawyer Discipl. 4.4(B) Chinquist was given notice that a certified copy of the Order of suspension filed by the Minnesota Supreme Court was received, and he had 30 days to file any claim that the imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.
[¶ 5] By letter dated February 26, 2004, Chinquist agreed to discipline similar to that imposed by the Supreme Court of Minnesota.
[¶ 6] Under N.D.R. Lawyer Discipl. 4.4(D), the Disciplinary Board forwarded its recommendation that Chinquist be suspended from the practice of law for 90 days, and pay the costs of the disciplinary proceedings in the amount of $250. The Court considered the matter, and
[¶ 7] ORDERED, C. Charles Chinquist is suspended from the practice of law for a period of 90 days, effective May 1, 2004.
[¶ 8] FURTHER ORDERED, C. Charles Chinquist pay the costs and expenses of the disciplinary proceedings in the amount of $250, payable to the Secretary of the Disciplinary Board.
[¶ 9] FURTHER ORDERED, C. Charles Chinquist comply with N.D.R. Lawyer Discipl. 6.3.
[¶ 10] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, WILLIAM A. NEUMANN, MARY MUEHLEN MARING, and CAROL RONNING KAPSNER, JJ., concur.